Acknowledgements
This communication is in response to applicant’s response filed on 08/10/2022.
Claims 1-2, 7-9, 14-16, and 20 have been amended. 
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding applicant’s arguments:
Regarding applicant’s arguments under Claim Rejections - 35 USC § 103 that the combination of Calman (US 20140074675) in view of Katz (US 20170221062) in further view of Stopic (US 20160034906) does not teach “in response to retrieving the transaction data record and the linked insight data record, combine the transaction data record and the linked insight data record to generate the pre-chargeback record, wherein the pre-chargeback record includes the transaction data record and the linked insight data record, and wherein the transaction data record includes fraud-related data associated with the disputed payment transaction processed over the payment processing network,” in amended claim 1, examiner respectfully argues that applicant’s arguments are moot in light of the new grounds of rejection necessitated by the amendments to claim 1. Applicant makes similar arguments for independent claims 8 and 15, and examiner respectfully argues applicant’s arguments are moot for the same reasons listed above for claim 1. 
Applicant argues dependent claims 2-7, 9-14, and 16-20 are allowable based on their dependence upon allowable base claims, examiner respectfully argues applicant’s arguments are moot in light of the amendments made to claims 1, 8 and 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Calman (US 20140074675) in view of Giddy (US 20160364959) in further view of Stopic (US 20160034906).

Regarding Claims 1, 8, and 15, Calman teaches receive, via an insight communication channel other than the payment processing network, an insight data message including insight data and transaction link data, wherein the insight data is collected by the merchant during the payment transaction and includes at least one of a telephone number of the customer and an email address of the customer, and wherein the transaction link data matches at least one data field in the transaction data record associated with the payment transaction (Paragraphs 0019-0020 and 0022 teach the system receives a transaction record that may be an electronic receipt produced by a merchant; the transaction record information includes any information associated with the transaction; exemplary transaction record information (i.e., transaction link data) includes merchant name and address, store codes, merchant contact information, purchase item descriptions, product codes, purchase item price, total transaction amount, transaction time and date, return policy, etc.; the system may associate the transaction record with a user account (i.e., comprises the transaction data record) based on information available in the transaction record; the email address or phone number (i.e., insight data) that is used to provide the transaction record to the digital receipt mailbox is evaluated to identify the associated user account; for example, an email account forwarding the transaction record to the digital receipt mailbox may be matched to a specific user account); link the insight data record in the insight database to the transaction data record in the historical transaction database by matching the transaction link data in the insight data message to the transaction data record (Paragraphs 0022, 0024, and 0036 teach the system associates the transaction record with a user account based on information available in the transaction record; the user account is identified based on the manner in which the transaction record is received; the digital receipt mailbox (i.e., historical transaction database) may be associated with a specific user account and all receipts received in that digital receipt mailbox are associated with the user account; the system associates the transaction record with a transaction record that is associated with a specific transaction (i.e., transaction data record) in the transaction registry of the user; using the example of the online purchase, the purchase may show up in the transaction registry as a credit card purchase for a specific amount at a specific merchant on a specific date; the system may match a received transaction record with the transaction in the transaction registry based on the amount and location; the system stores the digital receipt in a digital receipt mailbox associated with the user); in response to receiving the pre-chargeback retrieval request, query the historical transaction database using the transaction identifier to retrieve the transaction data record associated with the disputed payment transaction, wherein the retrieved transaction data record includes the at least one data field (Paragraphs 0040 teaches the system determines that the transaction record has been associated with the transaction in the user account; the system may match many characteristics of the transaction with transaction records to identify the specific transaction associated with the transaction record; the match can also be accomplished based on the supplemental information provided with the transaction record); query the insight database for the transaction link data that matches the at least one data field in the retrieved transaction data record to retrieve the linked insight data record (Paragraphs 0041-0042 teach the system extracts information from the transaction record; the system searches the transaction record for key words, purchase authorization codes, transaction codes, store codes, merchant codes, identifiers, and/or formulas to segregate at least some of the transaction record and extract information from the record; the system may also extract the time of the transaction, the amount, the date, the merchant, the location, contact information for the merchant, the manufacturer, or the user, the payment method (e.g., credit card, check), the payee and/or payor account, and the like (i.e., data fields/transaction identifiers); the system extracts information associated with the transaction in the user account; the extracted information, in some embodiments, comprises at least a portion of the transaction data that is to be included in the digital receipt; for example, the system may search the transaction data to identify information that should be included in the digital receipt); in response to retrieving the transaction data record and the insight data record, combine the transaction data record and the linked insight data record to generate the pre-chargeback record (Paragraph 0043 teaches the system creates a digital receipt comprising the information from the transaction record and the associated transaction in the user account in a standardized format so that the user is able to learn the format and quickly find the information the user is interested in when reviewing the digital receipts; the supplemental information also assists in standardizing the receipts across merchants and purchases); and transmit the pre-chargeback record including the combination of the transaction data record and the linked insight data record (Paragraph 0044 teaches the system receives information from the user regarding the digital receipt; the user may flag the digital receipt for review, indicate that the digital receipt should be sent to a third party, or categorize the digital receipt; the system may allow the user to search for digital receipts based on a wide variety of information included in the digital receipts, e.g., amount, merchant, payment method, account, location, date, and the like; in some embodiments, the user is able to search based on warranty searches, serial number searches, and other information related to the product purchased).
However, Calman does not explicitly teach store the insight data in an insight database record in an insight database; and in response to retrieving the transaction data record and the linked insight data record, combine the transaction data record and the linked insight data record to generate the pre-chargeback record, wherein the pre-chargeback record includes the transaction data record and the linked insight data record.
Giddy from same or similar field of endeavor teaches store the insight data in an insight data record in an insight database (Paragraphs 0048 and 0057 teach an authority provides a payment system with customer identification data that is unique to the customer and will be used by both the receipt platform and the payment system to identify the customer; the customer identification data may include an account number, a username, a mobile phone number, or a randomly generated number that is unique to the customer; the customer identification data allows the transaction data for each transaction to be stored in the vault database in association with a respective customer); and in response to retrieving the transaction data record and the linked insight data record, combine the transaction data record and the linked insight data record to generate the pre-chargeback record, wherein the pre-chargeback record includes the transaction data record and the linked insight data record (Paragraphs 0049 and 0055-0058 teach an authority may be given to release collected receipt data to a payment system for fraud purposes; an electronic receipt platform executes an electronic receipt reidentification, storage and presentation process, as shown in FIG. 6; the web services system includes the scraping engine, at least one parser to generate receipt signatures from the stored receipt data, and a matching engine to execute a matching process; the successful transmission of receipt data is identified and handled; some of the receipt data may, of course, include customer identifiers (i.e., phone number), particularly when receipt data is obtained from online retailers or merchants or a customer's message store; whilst the receipt data can be simply stored in the database as it is received for subsequent processing, the platform is able to process the receipt data to generate a unique receipt signature for each receipt using the associated receipt data; the receipt signature can then be used in subsequent matching processes described below; all the receipt data received for a purchase is stored for a receipt with the unique receipt signature that is generated; transaction data for a payment transaction is identified as being received, wherein the transaction data includes customer identification data, merchant identification data, date and time of transaction, transaction amount, e.g. in dollars, and any other data recorded, such as transaction terminal identification data; the customer identification data received with each transaction record corresponds to customer identification data held by the receipt database, and initially supplied by the customer; once stored in association with a customer, the transaction data is processed to generate a transaction signature that is then used by the database system to seek to obtain a match with receipt data of a stored receipt, and in particular with a receipt signature of one of the stored receipts; the transaction signature includes similar or the same combination of data elements to the receipt signatures that are stored; the matching process is able to execute approximate or fuzzy matching to account for data variations; if the process locates a match with receipt data of a receipt, then that receipt data for that receipt is stored as an electronic receipt in association with the transaction data for the transaction, and more importantly in association with the customer identification data for the customer; a unique URI is also generated in association with the matched receipt data to enable the original receipt data and/or message to be easily extracted from the vault database by the customer using a web interface).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Calman, which teaches generating a pre-chargeback record with both insight data and transaction data, to incorporate the teachings of Giddy, which teaches storing the insight data in an insight database record in an insight database; and in response to retrieving the transaction data record and the linked insight data record, combining the transaction data record and the linked insight data record to generate the pre-chargeback record, wherein the pre-chargeback record includes the transaction data record and the linked insight data record.
There is motivation to combine Giddy into Calman because the electronic receipt system has a number of advantages, and a significant advantage is that customers merely have to enroll in the e-receipt vault service, and grant authority to access transaction data from a payment transaction account, in order to have their receipts and purchase history stored for them in the vault database. Electronic receipts are automatically collected from merchant systems or other systems and associated with transaction records and the customer. The receipts are stored automatically for the customer. There is no need for the customer to collect, scan or submit receipts. The system reidentifies anonymous receipts with respective customers, and also is able to provide the payment systems with additional customer identification data they may not otherwise receive, such as email addresses and mobile phone numbers. Queries or charge back requests to providers of the payment systems should also be considerably reduced now that receipts are matched or associated with transaction records (Giddy Paragraph 0060).
However, the combination of Calman and Giddy does not explicitly teach receive a pre-chargeback retrieval request from an issuer computing device associated with an issuer of a payment card account, wherein the pre-chargeback retrieval request includes a transaction identifier identifying a disputed payment transaction; wherein the transaction data record includes fraud-related data associated with the disputed payment transaction processed over the payment processing network; and transmit the pre-chargeback record including the combination of the transaction data record and the linked insight data record to the issuer.
Stopic from same or similar field of endeavor teaches receive a pre-chargeback retrieval request from an issuer computing device associated with an issuer of a payment card account, wherein the pre-chargeback retrieval request includes a transaction identifier identifying a disputed payment transaction (Paragraphs 0060, 0069, and 0077 teach upon receiving a transaction inquiry from the account holder at either a call center or through an online banking service, an issuer may send a transaction inquiry message (i.e., pre-chargeback retrieval request) to the merchant integrated dispute resolution platform and request transaction information to be provided to the issuer; the transaction information request message may include account holder provided information about the transaction (e.g., a merchant identifier, a time and place of the transaction, an amount of the transaction, an identifier of the account holder, etc.)); 221652-01146 wherein the transaction data record includes fraud-related data associated with the disputed payment transaction processed over the payment processing network (Paragraphs 0071 and 0090-0091 teach data elements that may be exposed through a merchant integrated dispute resolution system may vary depending on transaction type; the data elements may include e-mail address/account holder account ID, itemized receipt of purchase, authentication information, device purchase history, application/game which generated the purchase, delivery address, tracking details and postage provider, proof of delivery and receipt, device IP address, device name and ID, and/or geographic location; an issuer can send a transaction information request message to a merchant integrated dispute resolution platform regarding the transaction that includes a merchant identifier, a time and place of the transaction, an amount of the transaction, an identifier of the account holder, etc.; using the merchant identifier, the merchant integrated dispute resolution platform may determine that the transaction was conducted at a merchant who is registered with the merchant dispute resolution platform; the merchant integrated dispute resolution platform can automatically generate a real-time purchase inquiry; upon receipt of the inquiry, the merchant may query its databases or storage locations to locate the transaction and associated details and receive a real-time purchase response from the merchant; the response can be formatted according to a schema published by the merchant integrated dispute resolution platform; the merchant integrated dispute resolution platform may provide the merchant's response to the issuer; based on the response provided by the merchant, the issuer may determine that the transaction is fraudulent (i.e., the response includes fraud-related data)); PATENTand transmit the pre-chargeback record including the combination of the transaction data record and the linked insight data record to the issuer (Paragraphs 0066, 0069, and 0080 teach the transaction details provided by the merchant may be forwarded to the issuer and/or the account holder by the merchant integrated dispute resolution platform using the online banking service or via the call center; for example, the transaction information provided by the merchant may be rendered within the online banking service and presented to the account holder).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Calman and Giddy, which teaches generating a pre-chargeback record after storing insight data in the insight database, to incorporate the teachings of Stopic to receive a pre-chargeback retrieval request from an issuer computing device associated with an issuer of a payment card account, wherein the pre-chargeback retrieval request includes a transaction identifier identifying a disputed payment transaction; and transmit the pre-chargeback record including the combination of the transaction data record and the linked insight data record to the issuer.
There is motivation to combine Stopic into the combination of Calman and Giddy because the base invention is improved because embodiments provide a system that enables real-time communication between the issuer and the merchant during a transaction dispute. The merchant integrated dispute resolution platform may provide a response to a transaction inquiry in about 10 seconds. The merchant integrated dispute resolution platform may provide a response to a transaction inquiry in about 10 seconds. This is a major improvement over current dispute resolution systems that take about 60-90 days to resolve a dispute. Moreover, by providing communication link between the issuers and the merchants, the merchant integrated dispute resolution platform allows parties to be fully informed about the details of the transaction. Accordingly, an account holder is prevented from receiving double refund once from the issuer and once from the merchant (Stopic Paragraph 0093).
Regarding Claim 1, Calman teaches an  insight data interface (IDI) computing system for generating a pre-chargeback record for a payment transaction between a customer and a merchant, wherein the payment transaction is authorized over a payment processing network based on transaction data submitted over the payment processing network, wherein the transaction data is included in an authorization message submitted via the payment processing network and stored by the payment processing network in a transaction data record in a historical transaction database, the IDI computing system comprising an insight data interface (IDI) computing device comprising: a memory device for storing data; and at least one processor communicatively coupled to the memory device (Paragraphs 0059-0062 and 0025 teach a block diagram illustrating a digital receipt mailbox that is operated by a second entity that is a different or separate entity from the first entity (e.g., the financial institution); the digital receipt mailbox generally includes a network communication interface, a processing device, and a memory device; the processing device is operatively coupled to the network communication interface and the memory device; the memory device stores a banking system interface, a transaction record analysis application, and a digital receipt data store; the digital receipt data store stores data including the transaction records received for the user, the digital receipts created for the user, and data associating the transaction records and digital receipts with transactions in the user's transaction history; the processing device is configured to use the network communication interface to receive information from and/or provide information and commands to a payment device, other financial institution banking systems (not shown), the point-of-sale device, the banking system, and/or other devices via the network; the transaction record may include a transaction ID or authorization ID that tracks the transaction record in the merchant's or financial institution's system (i.e., authorization ID is obtained after transaction data was authorized via a payment processing network)).
Regarding Claim 8, Calman teaches a computer-implemented method for generating a pre-chargeback record for a payment transaction between a customer and a merchant using an insight data interface (IDI) computing device comprising at least one processor communicatively coupled to a memory device, wherein the payment transaction is authorized over a payment processing network based on transaction data submitted over the payment processing network, wherein the transaction data is included in an authorization message submitted via the payment processing network and stored by the payment processing network in a transaction data record in a historical transaction database (Paragraphs 0018 and 0039 teach FIG. 1 is a flowchart providing an overview of a system and method 100 for managing digital receipts; it will be understood that one or more devices, such as one or more mobile device and/or one or more other computing devices and/or servers, can be configured to perform one or more steps of the system and method 100; referring now to FIG. 2, a system and method 200 for creating a digital receipt is provided in accordance with various embodiments of the invention; in some embodiments, the one or more steps of the system and method are performed by the system 100; a third party payment system that is separate from the system that receives transaction records (e.g., a financial institution) and that is separate from the POS device performs the one or more steps of the system and method).
Regarding Claim 15, Calman teaches one or more non-transitory computer-readable storage media that includes computer-executable instructions for generating a pre-PATENTchargeback record for a payment transaction between a customer and a merchant, wherein the payment transaction is authorized over a payment processing network based on transaction data submitted over the payment processing network, wherein the transaction data is included in an authorization message submitted via the payment processing network and stored by the payment processing network in a transaction data record in a historical transaction database, wherein when executed by an insight data interface (IDI) computing device, the computer-executable instructions (Paragraph 0004 teaches a computer program product for managing digital receipts is provided that includes a non-transitory computer readable storage medium having computer readable program code embodied therewith; the computer readable program code includes a computer readable program code configured to receive a transaction record, wherein the transaction record comprises information relating to a transaction; the computer program product also includes a computer readable program code configured to determine a user account associated with the transaction record based on the information; a computer readable program code configured to associate the transaction record with a transaction in the user account, wherein the user account comprises an account history; and a computer readable program code configured to create a digital receipt based on the transaction record and the account history; the computer program product includes a computer readable program code configured to store the digital receipt in association with the transaction).

Claims 2-3, 5-6, 9-10, 12-13, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Calman (US 20140074675) in view of Giddy (US 20160364959) in further view of Stopic (US 20160034906) in further view of Woelfer (US 20200118230)

Regarding Claims 2, 9, and 16, the combination of Calman, Giddy, and Stopic teaches all the limitations of claims 1, 8, and 15 above; however, the combination does not explicitly teach wherein the at least one processor is further programmed to: query a third-party records database for records that include the insight data; receive, in response to the query, augmented insight data; and update the linked insight data record in the insight database to include the augmented insight data, wherein the generated pre-chargeback record includes the augmented insight data.
Woelfer from same or similar field of endeavor teaches wherein the at least one processor is further programmed to: query a third-party records database for records that include the insight data (Paragraphs 0057 and 0074 teach the processing server may retrieve at least a portion of the requested transaction details from a separate data store; the resource provider may store transaction details within a data store such as a global merchant repository (GMR) (i.e., third-party records database); in the response sent at step S150, the resource provider may provide a reference to a location (e.g., a reference to a database entry) within the GMR and the processing server may retrieve the transaction details from that location; in some embodiments, the processing server may obtain a first portion of the requested transaction details from the resource provider and may obtain a second portion of the transaction details from the GMR); receive, in response to the query, augmented insight data (Paragraph 0057 teaches the GMR may include additional data related to one or more resource providers which is obtained from a third-party entity (i.e., an entity unaffiliated with either the processing server or the resource provider); the GMR may include additional data received via authorization requests and/or responses submitted over a transaction processing network; the query response module may be configured to interact with a GMR to obtain at least a portion of the transaction details; the query response module may be executed as part of a dispute resolution process; for example, the dispute resolution module may cause the query response module to be executed to obtain transaction data to be used in the dispute process); and update the linked insight data record in the insight database to include the augmented insight data, wherein the generated pre-chargeback record includes the augmented insight data (Paragraph 0057 teaches transaction data received from the resource provider may be supplemented with additional data stored in the GMR).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Calman, Giddy, and Stopic, which teaches generating a pre-chargeback record after storing insight data in the insight database and transaction data in a historical transaction database, to incorporate the teachings of Woelfer for the at least one processor to be further programmed to: query a third-party records database for records that include the insight data; receive, in response to the query, augmented insight data; and update the insight data record in the insight database to include the augmented insight data, wherein the generated pre-chargeback record includes the augmented insight data.
There is motivation to combine Woelfer into the combination of Calman, Giddy, and Stopic because embodiments described herein overcome current disadvantages by providing digital receipts having sufficient information to enable the consumer to verify the accuracy of the transactions, reducing time and costs to consumers, authorizing entities, and resource providers in performing transaction verification, “requests for copy,” and dispute management. In addition, users receive the benefit of an enhanced transaction experience. Further, methods and systems make recordkeeping easier for users, such as keeping records of transactions for returns, service, or tax purposes. Furthermore, providing digital receipts via their issuer's website or software application is more convenient and efficient for users checking for fraudulent transactions, compared to conventional receipt tracking methods and systems, since the user would be initiating a dispute through their issuer. There is no need for the user to compare between two separate lists of transactions (e.g., the issuer statement and their separate receipt management system) (Woelfer Paragraphs 0145 and 0147).

Regarding Claims 3, 10, and 17, the combination of Calman, Giddy, Stopic, and Woelfer teaches all the limitations of claims 2, 9, and 16 above; and Calman further teaches wherein the insight data is the telephone number of the customer, and wherein the augmented insight data includes location data of a mobile computing device associated with the telephone number during the payment transaction (Paragraph 0022 teaches the system may associate the transaction record with a user account based on information available in the transaction record; the email address or phone number that is used to provide the transaction record to the digital receipt mailbox is evaluated to identify the associated user account; a positioning system device, such as a GPS unit in a mobile phone, is used to track the location of the user; when the user makes a purchase, such as via a mobile wallet on the mobile phone, the transaction includes a location determined by the positioning system device and can be matched a location provided on the transaction record produced by the merchant).

Regarding Claims 5 and 12, the combination of Calman, Giddy, and Stopic teaches all the limitations of claims 1 and 8 above; however, the combination does not explicitly teach wherein the at least one processor is configured to receive the insight data message via the insight communication channel by receiving an API call generated by a web page. 
Woelfer from same or similar field of endeavor teaches wherein the at least one processor is configured to receive the insight data message via the insight communication channel by receiving an API call generated by a web page (Paragraphs 0035 and 0091 teaches the processing server may provide an application programming interface (API) for processing requests; for example, a first API may be used to receive transaction data requests from computing devices; the transaction data requests may include one or more transaction elements that the processing server can use to determine a resource provider involved in the transaction; for example, a user of the user device can browse a digital statement provided by the authorization provider server using a web browser; the user may click, tap on a link, or otherwise indicate an interest in seeing more information about a particular transaction using the user interface of the user device (e.g., pointing and clicking with a mouse or touching on a touch screen); the transaction selected by the user may be associated with a transaction identifier that uniquely identifies that particular transaction among the transactions within the user's statement, or within all transactions maintained by the authorization provider server).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Calman, Giddy, and Stopic, which teaches generating a pre-chargeback record after storing insight data in the insight database and transaction data in a historical transaction database, to incorporate the teachings of Woelfer for the at least one processor to be configured to receive the insight data message via the insight communication channel by receiving an API call generated by a web page.
There is motivation to combine Woelfer into the combination of Calman, Giddy, and Stopic because an API call includes a standardized method of requesting or delivering information between software applications, such as a client-side application and a server-side application according to the server-side API. An API call could take the form of an HTTP method, such as GET, POST, PUT, or DE. For example, a processing server may implement a first API used to receive transaction data requests from computing devices. The transaction data requests may include one or more transaction elements that the processing server can use to determine a resource provider involved in the transaction. A digital receipt response can include one or more digital receipt elements based on transaction data. The processing server may also implement a second API for requesting transaction data from resource provider servers. The transaction data requests can include the one or more transaction elements. The corresponding transaction data response can include the one or more digital receipt elements (Woelfer Paragraph 0027).

Regarding Claims 6, 13, and 19, the combination of Woelfer, Giddy, and Stopic teaches all the limitations of claims 1, 8, and 15 above; however, the combination does not explicitly teach receive, via the payment processing network, an authorization request message including the transaction data, the transaction data including an account identifier of the payment card account, a transaction amount, and a transaction time stamp; transmit, via the payment processing network, the authorization request message to the issuer; receive, from the issuer via the payment processing network in response to the authorization request message, an authorization response message authorizing the payment transaction; store, in the transaction data record in the historical transaction database, the transaction data; receive, from the issuer subsequent to authorization of the payment transaction, the pre-chargeback retrieval request identifying the payment transaction; and transmit, to the issuer in response to the pre-chargeback retrieval request, the pre- chargeback record for the payment transaction. 
Stopic further teaches receive, from the issuer subsequent to authorization of the payment transaction, the pre-chargeback retrieval request identifying the payment transaction (Paragraphs 0060, 0069, and 0077 teach upon receiving a transaction inquiry from the account holder at either a call center or through an online banking service, an issuer may send a transaction inquiry message (i.e., pre-chargeback retrieval request) to the merchant integrated dispute resolution platform and request transaction information to be provided to the issuer; the transaction information request message may include account holder provided information about the transaction (e.g., a merchant identifier, a time and place of the transaction, an amount of the transaction, an identifier of the account holder, etc.)); and transmit, to the issuer in response to the pre-chargeback retrieval request, the pre-chargeback record for the payment transaction (Paragraphs 0066, 0069, and 0080 teach the transaction details provided by the merchant may be forwarded to the issuer and/or the account holder by the merchant integrated dispute resolution platform using the online banking service or via the call center; for example, the transaction information provided by the merchant may be rendered within the online banking service and presented to the account holder).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Calman, Giddy, and Stopic which teaches generating a pre-chargeback record after storing insight data in the insight database and transaction data in a historical transaction database, to incorporate the further teachings of Stopic to receive, from the issuer subsequent to authorization of the payment transaction, the pre-chargeback retrieval request identifying the payment transaction; and transmit, to the issuer in response to the pre-chargeback retrieval request, the pre-chargeback record for the payment transaction.
There is motivation to further combine Stopic into the combination of Woelfer, Giddy, and Stopic because of the same reasons listed above for claims 1, 8, and 15.
However, the combination does not explicitly teach receive, via the payment processing network, an authorization request message including the transaction data, the transaction data including an account identifier of the payment card account, a transaction amount, and a transaction time stamp; transmit, via the payment processing network, the authorization request message to an issuer;  PATENTreceive, from the issuer via the payment processing network in response to the authorization request message, an authorization response message authorizing the payment transaction; and store, in the transaction data record in the historical transaction database, the transaction data.
Woelfer from same or similar field of endeavor teaches receive, via the payment processing network, an authorization request message including the transaction data, the transaction data including an account identifier of the payment card account, a transaction amount, and a transaction time stamp (Paragraphs 0028 and 0065 teach an “authorization request message” may be an electronic message that requests authorization for a transaction; the authorization request message may include an issuer account identifier that may be associated with a payment device or payment account, and “transaction information,” such as any information associated with a current transaction, such as the transaction amount, resource provider identifier, resource provider location, etc., as well as any other information that may be utilized in determining whether to identify and/or authorize a transaction; the global merchant repository includes transaction information for transactions processed by a payment processing network (not shown); the transaction information stored in the global merchant repository for each transaction can include a billing amount, a transaction amount, a transaction data, a transaction time, a resource provider identifier, an entry mode, and any other details that are included in an authorization request or authorization response message used for authorizing that particular transaction); transmit, via the payment processing network, the authorization request message to an issuer (Paragraph 0028 teaches an “authorization request message” may be an electronic message that requests authorization for a transaction; it is sent to a transaction processing computer and/or an issuer of a payment card to request authorization for a transaction);  PATENTreceive, from the issuer via the payment processing network in response to the authorization request message, an authorization response message authorizing the payment transaction (Paragraph 0029 teaches an “authorization response message” may be a message that responds to an authorization request; it may be an electronic message reply to an authorization request message generated by an issuing financial institution or a transaction processing computer; the authorization response message may include: Approval—transaction was approved; the authorization response message may also include an authorization code, which may be a code that a credit card issuing bank returns in response to an authorization request message in an electronic message); and store, in the transaction data record in the historical transaction database, the transaction data (Paragraph 0030 teaches an “authorization provider” is an entity which can authorize or approve transactions; an authorization provider may typically refer to a bank that maintains an account for a user and is capable of authorizing transactions such as payment transactions, for example the purchase of goods or services; an authorization provider may provide a statement of the account to the user listing the transactions on the account (i.e., historical transaction database); an authorization provider may enable a user to select a transaction on their statement to see a detailed digital receipt).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Calman, Giddy, and Stopic, which teaches generating a pre-chargeback record after storing insight data in the insight database and transaction data in a historical transaction database, to incorporate the teachings of Woelfer to receive, via the payment processing network, an authorization request message including the transaction data, the transaction data including an account identifier of the payment card account, a transaction amount, and a transaction time stamp; transmit, via the payment processing network, the authorization request message to an issuer;  PATENTreceive, from the issuer via the payment processing network in response to the authorization request message, an authorization response message authorizing the payment transaction; and store, in the transaction data record in the historical transaction database, the transaction data.
There is motivation to combine Woelfer into the combination of Calman, Giddy, and Stopic because of the same reasons listed above for claims 2, 9, and 16.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Calman (US 20140074675) in view of Giddy (US 20160364959) in further view of Stopic (US 20160034906) in further view of Woelfer (US 20200118230) in further view of Garcia (US 20210049606).

Regarding Claims 4, 11, and 18, the combination of Calman, Giddy, Stopic, and Woelfer teaches all the limitations of claims 2, 9, and 16 above; however, the combination does not explicitly teach wherein the insight data is the email address of the customer, and wherein the augmented insight data includes data as to whether the email address is valid.
Garcia from same or similar field of endeavor teaches wherein the insight data is the email address of the customer, and wherein the augmented insight data includes data as to whether the email address is valid (Paragraphs 0049 and 0063 teach the at least one of the following may be trained into the model by the training unit and/or used by the calculating unit to calculate a probability that an order is fraudulent: whether the email address of the customer appears to be invalid).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Calman, Giddy, Stopic, and Woelfer, which teaches generating a pre-chargeback record after storing insight data in the insight database, to incorporate the teachings of Garcia for the insight data to specifically be the email address of the customer and to check whether the email address is valid.
There is motivation to combine Garcia into the combination of Calman, Giddy, Stopic, and Woelfer because the base invention is improved because the customer is provided personal contact information to determine whether or not a transaction is fraudulent. For example, the customer (or authorizing bank) when viewing the pre-chargeback record will see the email address associated with the transaction. If the customer does not recognize the email address, the customer will have additional information for the authorizing bank to bolster the customer’s assertion that the payment transaction was fraudulent when requesting a chargeback.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Calman (US 20140074675) in view of Giddy (US 20160364959) in further view of Stopic (US 20160034906) in further view of Woelfer (US 20200118230) in further view of Swaminathan (US 20190362347).

Regarding Claims 7, 14, and 20, the combination of Calman, Giddy, Stopic, and Woelfer teaches all the limitations of claims 6, 13, and 19 above; however, the combination does not explicitly teach wherein the payment processing network server is further programmed to receive, from the issuer via the payment processing network subsequent to the issuer reviewing the pre-chargeback record, a chargeback for the payment transaction.
Swaminathan from the same or similar field of endeavor teaches wherein when the payment transaction is determined to be illegitimate based on an evaluation of the pre-chargeback record by the issuer, the payment processing network server is further programmed to receive, from the issuer via the payment processing network subsequent to the issuer evaluating the pre-chargeback record, a chargeback for the payment transaction (Paragraphs 0055 and 0073 teach a chargeback application may provide some adjudication functionality that it applies to the uploaded or otherwise acquired information; for instance, the chargeback application may automatically determine whether the merchant is at fault based on the information uploaded or otherwise acquired and proceed with the chargeback; for instance, the chargeback application may include some adjudication capability so that upon receipt of the first data file, the chargeback application may decide to accept the chargeback if the merchants cannot provide evidence showing that a good or service was provided according to details of the transaction).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Calman, Giddy, Stopic, and Woelfer which teaches generating a pre-chargeback record after storing insight data in the insight database and transaction data in a historical transaction database, to incorporate the teachings of Swaminathan for when the payment transaction is determined to be illegitimate based on an evaluation of the pre-chargeback record by the issuer, the payment processing network server is further programmed to receive, from the issuer via the payment processing network subsequent to the issuer evaluating the pre-chargeback record, a chargeback for the payment transaction.
There is motivation to combine Swaminathan into the combination of Calman, Giddy, Stopic, and Woelfer because the reference provides an automated framework for merchants or other users to conform to a multitude of different formatting requirements by a variety of different credit card processors. Such automation may save time and increase efficiency, thereby adding value to a merchant or tenant who might otherwise not understand how to challenge a chargeback or might spend many man hours attempting to conform to formatting requirements. Furthermore, automation to determine a parcel status (e.g., delivered or not) based on image file uploads may significantly reduce an otherwise manual process, thereby increasing efficiency and ease. Various embodiments may solve a particular problem (e.g., keeping up with, and conforming to, different requirements of different credit card processors) that did not exist before the advent of Internet-based chargeback processes (Swaminathan Paragraph 0022).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arora et al. (US 20190147417) teaches receiving a transaction inquiry about a transaction from a consumer system; identifying a transaction identifier associated with the transaction; transmitting the transaction identifier to a merchant system; requesting transaction information associated with the transaction from the merchant system; receiving the transaction information from the merchant system; and/or presenting item details associated with the transaction information to the consumer in response to the receiving the transaction information.
Stopic et al. (US 20190095789) teaches receiving, from a user computer that is a party to a transaction, information that can be used to identify a transaction between the user computer and a resource provider computer. The method further includes determining one or more attributes. The method additionally includes presenting a first question based on the one or more attributes. The method also includes receiving a response to the first question, presenting a second question based on the received response, and receiving a response to the second question. The method further includes storing the received responses in a data storage element, wherein the data storage element is accessible by an authorizing entity computer.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COURTNEY P JONES/Examiner, Art Unit 3685